     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 1 of 15



                   United States District Court
                     District of Massachusetts

                                   )
Select Hospitality, LLC,           )
                                   )
          Plaintiff,               )
                                   )
          v.                       )      Civil Action No.
                                   )      20-11414-NMG
Strathmore Insurance Company,      )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     This is a putative class action brought by Select

Hospitality, LLC (“Select”) on behalf of itself and several

putative classes of other persons and entities who own interests

in businesses insured by Strathmore Insurance Company

(“Strathmore”) that suffered business interruption losses as a

result of the COVID-19 pandemic.       Pending before the Court is

defendant’s motion to dismiss the complaint.

I.   Background

     Select is a Massachusetts limited liability company that

owns and operates the Grand Tour restaurant (“Grand Tour”) in

downtown Boston, Massachusetts.     Grand Tour was covered by a




                                  -1-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 2 of 15



commercial property insurance policy (“the Policy”) issued by

Strathmore for a one-year term beginning on January 24, 2020.

     The Policy provides for Business Income (and Extra Expense)

Coverage for income lost and expenses incurred during a

necessary “suspension” of operations caused by “direct physical

loss of or damage to” the insured property.       Additional coverage

is provided by the Policy for losses “caused by action of civil

authority that prohibits access” to the insured premises when a

Covered Cause of Loss “causes damage to property other than” the

insured location as long as two additional conditions are met.

Those conditions need not be addressed to resolve this motion.

The Policy does not contain a coverage exclusion for losses

caused by viruses, bacteria and other disease-causing agents.

     During the term of the Policy, state and local governments,

including the Commonwealth of Massachusetts and the City of

Boston, issued various orders in response to the COVID-19

pandemic (“Government Orders”).     Those orders mandated, inter

alia, that restaurants temporarily suspend on-premises dining

and limit operations to carry-out and delivery services.

Plaintiff alleges that its operations have remained severely

restricted even after on-premises dining in Massachusetts was

allowed to resume in June, 2020.



                                  -2-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 3 of 15



     On April 1, 2020, Select submitted a claim to Strathmore

seeking insurance coverage under the Policy for its business

interruption losses purportedly caused by the Government Orders.

Strathmore denied the claim on April 13, 2020.       According to

plaintiff, Strathmore failed to inspect or review the Grand Tour

property or documents concerning its business activities in 2020

and implemented a national policy of denying claims related to

losses caused by COVID-19 without investigation.

     Plaintiff filed its complaint in this Court on July 27,

2020, on behalf of itself and several other putative classes of

persons and entities that 1) owned interests in businesses

currently insured by defendant under insurance policies lacking

express virus exclusions and 2) suffered business interruption

losses as a result of the COVID-19 pandemic.

     The complaint asserts three counts against defendant: 1)

declaratory judgment that the Strathmore policies cover the

business interruption losses of Select and other members of the

classes (Count I); 2) breach of contract for failure to pay

business income and civil authority coverage under the Policy

(Count II); and 3) for violation of M.G.L. c. 93A (“Chapter

93A”) for denying the claims of Select and other members of the




                                  -3-
        Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 4 of 15



classes without conducting a reasonable investigation (Count

III).

      Defendant filed its motion to dismiss the complaint

pursuant to Fed. R. Civ. P. 12(b)(6) in September, 2020, which

plaintiff timely opposed.

II.   Motion to Dismiss

      A.    Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).         In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).      If the facts in the claim are sufficient to




                                     -4-
      Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 5 of 15



state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      Under Massachusetts law, the interpretation of an insurance

policy is a question of law. See Ruggerio Ambulance Serv. v.

Nat’l Grange Mut. Ins. Co., 430 Mass. 794, 797 (2000).          Courts

are to

      construe an insurance policy under the general rules of
      contract interpretation, beginning with the actual language
      of the polic[y], given its plain and ordinary meaning.

Easthampton Congregational Church v. Church Mut. Ins. Co., 916

F.3d 86, 91 (1st Cir. 2019) (internal citation omitted).

Although ambiguous words or provisions must be resolved against

the insurer, id. at 92,

      provisions [that] are plainly and definitely expressed in
      appropriate language must be enforced in accordance with
      [the policy’s] terms.

High Voltage Eng’g Corp. v. Fed. Ins. Co., 981 F.2d 596, 600

(1st Cir. 1992) (internal citation omitted).


                                   -5-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 6 of 15



     B.     Application

            1.   Breach of Contract – Business Income & Extra
                 Expense Coverage (Count II)

     Strathmore contends that Select fails to state a claim for

business income and extra expense coverage because it cannot

plead facts sufficient to show “direct physical loss of or

damage to” the Grand Tour restaurant.

     First, Strathmore correctly observes that Select has not

plausibly alleged that COVID-19 was present at its insured

property or that its losses resulted from the presence of the

virus.    Instead, the complaint is clear that the suspension of

on-premises dining mandated by the Government Orders purportedly

caused the losses for which it now claims reimbursement.

     Second, even if the complaint plausibly alleged that the

presence of COVID-19 caused business interruption losses, Select

would not be entitled to coverage under the Policy.        Courts in

Massachusetts that have had occasion to interpret the phrase

“direct physical loss” have done so narrowly, concluding that a

covered claim requires some kind of tangible, material loss.

See, e.g., Harvard St. Neighborhood Health Ctr., Inc. v.

Hartford Fire Ins. Co., No. 14-13649-JCB, 2015 U.S. Dist. LEXIS

187495, at *18 (D. Mass. Sept. 22, 2015) (intangible losses do

not fit within the definition of “direct physical loss”);

                                  -6-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 7 of 15



Crestview Country Club, Inc. v. St. Paul Guardian Ins. Co., 321

F. Supp. 2d 260, 264-65 (D. Mass. 2004) (collecting cases).

Accordingly, the plain meaning of “direct physical loss”

     require[s] some enduring impact to the actual integrity [of
     the insured premises and] does not encompass transient
     phenomena of no lasting effect.

SAS Int’l, Ltd. v. General Star Indem. Co., No. 1:20-cv-11864,

2021 U.S. Dist. LEXIS 31093, at *10 (D. Mass. Feb. 19, 2021).

     The COVID-19 virus does not impact the structural integrity

of property in a manner contemplated by the Policy and thus

cannot constitute “direct physical loss of or damage to”

property.   A virus is incapable of damaging physical structures

because “the virus harms human beings, not property.” Wellness

Eatery La Jolla LLC v. Hanover Ins. Grp., No. 20cv1277, 2021

U.S. Dist. LEXIS 23014, at *16 (S.D. Cal. Feb. 3, 2021).         The

presence of the virus at insured locations

     would not constitute the direct physical loss or damage
     required to trigger coverage under the Policy because the
     virus can be eliminated. The virus does not threaten the
     structures covered by property insurance policies, and can
     be removed from surfaces with routine cleaning and
     disinfectant.

Terry Black’s Barbecue, LLC v. State Auto. Mut. Ins. Co., No.

1:20-CV-665, 2020 U.S. Dist. LEXIS 234939, at *20 (W.D. Tex.

Dec. 14, 2020).




                                  -7-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 8 of 15



     Many other courts have concluded likewise and have

dismissed complaints containing similar allegations. See, e.g.,

SAS Int’l, Ltd., 2021 U.S. Dist. LEXIS 31093, at *8 n.4 (D.

Mass. Feb. 19, 2021) (“[N]o reasonable construction of the

phrase ‘direct physical loss,’ however broad, would cover the

presence of a virus.”); Uncork & Create LLC v. Cincinnati Ins.

Co., 2020 U.S. Dist. LEXIS 204152, at *13-14 (S.D.W. Va. Nov. 2,

2020) (“[E]ven actual presence of the virus would not be

sufficient to trigger coverage for physical damage or physical

loss to the property [and] the pandemic impacts human health and

human behavior, not physical structures.”); Pappy's Barber

Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM, 2020

U.S. Dist. LEXIS 182406, at *2-3 (S.D. Cal. Oct. 1, 2020)

(“[T]he presence of the virus itself . . . do[es] not constitute

direct physical loss[] of or damage to property.”).

     Select nonetheless insists that it need not allege a

tangible alteration of its insured property because the presence

of non-tangible contaminants can constitute a “direct physical

loss” under Massachusetts law, citing the decisions in Essex

Ins. Co. v. BloomSouth Flooring Corp., 562 F.3d 399 (1st Cir.

2009) as well as Matzner v. Seaco Ins. Co., No. 96-0498-B, 1998

Mass. Super. LEXIS 407 (Mass. Super. Ct. Aug. 12, 1998) and

Arbeiter v. Cambridge Mutual Fire Insurance Co., No. 9400837,

                                  -8-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 9 of 15



1996 WL 1250616 (Mass. Sup. Ct. Mar. 15, 1996) for support.

Those decisions are inapposite, however, because the “loss of

use” was caused by an odor or fumes rather than the Government

Orders at issue in the instant case.      Courts in Massachusetts

confronted with similar claims have distinguished those

decisions in finding a lack of coverage. See Kamakura, LLC v.

Greater New York Mut. Ins. Co., No. CV 20-11350-FDS, 2021 WL

1171630, at *7 (D. Mass. Mar. 9, 2021); SAS Int’l, Ltd., 2021

U.S. Dist. LEXIS 31093, at *7-8.

     Similarly, Select relies on the oft-cited decisions in

Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794

(W.D. Mo. 2020) and Blue Springs Dental Care, LLC v. Owners Ins.

Co., No. 20-CV-00383-SRB, 2020 U.S. Dist. LEXIS 172639 (W.D. Mo.

Sept. 21, 2020) to demonstrate that dismissal is inappropriate.

Multiple courts have considered those decisions of United States

District Judge Stephen Bough and have found them to be outliers.

See SAS Int’l, Ltd., 2021 U.S. Dist. LEXIS 31093, at *10-11 n.8

(“[C]ourts have either tiptoed around [the] holding [in Studio

417, Inc.], criticized it, or treated it as the minority

position.”); Cafe Plaza De Mesilla, Inc. v. Cont'l Cas. Co., No.

2:20-cv-354, 2021 U.S. Dist. LEXIS 29163 (D.N.M. Feb. 16, 2021)

(“Blue Springs Dental Care, LLC, represents an outlier case and

[] the weight of recent authority, created by the deluge of

                                  -9-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 10 of 15



coronavirus-related insurance disputes, favors [the insurer’s]

position in almost uniformly rejecting [the insured’s]

reasoning.”).    It is clear that the weight of legal authority

supports dismissal of plaintiff’s claim for business income and

extra expense coverage in Count II.

     Select also opposes dismissal of Count II by emphasizing

that Strathmore chose not to include a specific virus exclusion

in the Policy.    That argument is, however, unavailing.       The

“absence of an express [virus] exclusion does not operate to

create coverage” for pandemic-related losses. SAS Int’l, Ltd.,

2021 U.S. Dist. LEXIS 31093, at *9 (quoting Given v. Commerce

Ins. Co., 440 Mass. 207, 212 (2003)).       Under the express terms

of the relevant provision of the Policy, Select is entitled to

coverage only for losses resulting from “direct physical loss of

or damage to” its insured property and the absence of a virus

exclusion does not insinuate the expansion of such coverage.

     Accordingly, Count II of the complaint will be dismissed

with respect to the claim for coverage under the business income

and extra expense provisions of the Policy.

          2.     Breach of Contract – Civil Authority Coverage
                 (Count II)

     Strathmore also contends that the complaint fails to state

a claim for coverage under the Policy’s civil authority

                                  -10-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 11 of 15



provision.   Specifically, it asserts that Select can identify no

damage to property other than the insured premises and that the

Government Orders do not “prohibit access” to Grand Tour.

     The civil authority provision of the Policy requires

Strathmore to pay for Select’s business interruption losses

resulting from an action of civil authority only if that action

“prohibits access” to the Designated Properties.        Many courts

that have addressed equivalent civil authority provisions have

drawn a clear line between actions that “prohibit” access to

insured properties and those that merely “limit” such access.

See, e.g., Riverside Dental of Rockford, Ltd. v. Cincinnati Ins.

Co., No. 20 CV 50284, 2021 U.S. Dist. LEXIS 20826, at *12-13

(N.D. Ill. January 19, 2021) (dismissing claim for civil

authority coverage because the relevant orders “did not forbid

or prevent the ability to enter” the insured premises but rather

“limited the types of services that could be provided”); Brian

Handel D.M.D., P.C. v. Allstate Ins. Co., No. 20-cv-3198, 2020

U.S. Dist. LEXIS 207892, at *9-10 (E.D. Pa. Nov. 6, 2020)

(dismissing claim for civil authority coverage because “the

[Pennsylvania COVID-19] orders limit, rather than prohibit,

access to the property”); Sandy Point Dental, PC v. Cincinnati

Ins. Co., No. 20-cv-2160, 2020 U.S. Dist. LEXIS 171979, at *7-8

(N.D. Ill. Sept. 21, 2020) (dismissing claim for civil authority

                                  -11-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 12 of 15



coverage because “coronavirus orders have limited plaintiff’[s

operations, [but] no order issued in Illinois prohibits access

to plaintiff’s premises”).

     Although Select alleges that the Government Orders

prohibited access to Grand Tour, it acknowledges that those

orders permitted carry-out and delivery operations.

Consequently, Select cannot establish a necessary prerequisite

of coverage under the civil authority provision of the Policy.

See 4431, Inc. v. Cincinnati Ins. Cos., No. 5:20-cv-04396, 2020

U.S. Dist. LEXIS 226984, at *32 (E.D. Pa. Dec. 3, 2020)

(“Plaintiffs’ ability to continue limited takeout and delivery

operations at the premises precludes coverage under the Civil

Authority provision: a prohibition on access to the premises,

which is a prerequisite to coverage, is not present.”).

     Even if plaintiff could demonstrate that access to the

Grand Tour restaurant was prohibited by the Government Orders,

Select would not be entitled to civil authority coverage.          To

warrant civil authority coverage, access to the insured property

must be prohibited by civil authority “as a result of the

damage” to property other than the insured premises.         Here,

Select concedes that the issuance of the Government Orders was a

preventative measure “to slow the spread of COVID-19.”         It makes



                                  -12-
      Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 13 of 15



only conclusory allegations that those orders were issued

“because of . . . damage to property.”        Furthermore, as noted

above, the mere presence of the COVID-19 virus does not

constitute property damage and Select does not identify any

specific property to have been damaged.        Such deficiencies are

fatal to its claim. See Kamakura, LLC, 2021 WL 1171630, at *10-

11.

      Accordingly, Count II of the complaint will be dismissed

with respect to the claim for coverage under the Policy’s civil

authority provision.

           3.    Chapter 93A Claim (Count III)

      Strathmore seeks to dismiss Select’s Chapter 93A claim,

which is based on the allegedly unfair and deceptive

investigation and denial of its insurance claim.

      Chapter 93A prohibits “[u]nfair methods of competition and

unfair or deceptive acts or practices in the conduct of any

trade or commerce,” M.G.L. c. 93A, § 2(a).        In the insurance

context, specifically, an insurer does not violate Chapter 93A

in denying coverage “so long as [it] made a good faith

determination to deny coverage” even if the insurer’s

interpretation of the policy was incorrect. Ora Catering, Inc.




                                   -13-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 14 of 15



v. Northland Ins. Co., 57 F. Supp. 3d 102, 110-11 (D. Mass.

2014).   Furthermore,

     [w]hen coverage has been correctly denied . . . no
     violation of the Massachusetts statutes proscribing unfair
     or deceptive trade practices may be found.

Harvard St. Neighborhood Health Ctr., Inc. v. Hartford Fire Ins.

Co., No. 14-13649-JCB, 2015 U.S. Dist. LEXIS 187495, at *24 (D.

Mass. Sept. 22, 2015) (quoting Transamerica Ins. Co. v. KMS

Patriots, 52 Mass. App. Ct. 189, 197 (2001)).

     The Court has concluded that Strathmore correctly denied

coverage under the Policy.     Therefore, dismissal of the Chapter

93A claim is warranted.

            4.   Declaratory Judgment (Count I)

     Count I seeks a declaration that the Strathmore policies

cover the claims of Select and the members of the putative

classes and that no exclusion applies to bar or limit such

coverage.    Because the Court has determined that Select has

failed to plead facts sufficient to demonstrate that it is

entitled to coverage under the Policy, dismissal of Count I is

inevitable.




                                  -14-
     Case 1:20-cv-11414-NMG Document 34 Filed 04/07/21 Page 15 of 15



                                 ORDER

     For the foregoing reasons, the motion of defendant to

dismiss plaintiff’s complaint (Docket No. 12) is ALLOWED.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated April 7, 2021




                                  -15-
